Citation Nr: 1443042	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 26, 2012.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD on or after July 26, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

During the pendency of the appeal, the RO increased the Veteran's evaluation for PTSD to 50 percent effective from July 26, 2012.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue has been 
recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the claims file does not contain any VA treatment records dated since August 2012.  However, in a May 2014 statement, an advanced practice registered nurse (APRN) reported that the Veteran has received treatment for his disability at VA on at least 5 occasions since the last document of record (February 19, 2013; May 15, 2013; September 2013; December 2013; and, March 14, 2014).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should secure any outstanding, relevant VA medical records.

Additionally, in the May 2014 statement, the APRN reported that the Veteran continues to have ongoing problems with depression, anxiety, and hopelessness. He battles reactivity and depression and struggles with some paranoia and hypervigilance.  The APRN concluded that the Veteran's PTSD continued to cause problems with him interacting in social and work environments and put the Veteran at risk for more reactivity.  The treating APRN further noted that the Veteran's PTSD greatly adds to his wanting to isolate and observed that he had not worked since December 2012.

The Veteran was last afforded VA examination in July 2012 in connection with his claim for an increased evaluation.  In light of the evidence provided by the APRN, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current manifestations and severity of his PTSD and to determine whether the disability renders him unable to secure substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since August 2012.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the psychologist or psychiatrist should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected PTSD and address the effect on his ability to engage in any type of full-time employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

